                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


JOHNNY MALDONADO,

                    Petitioner,
                                                    Case No. 16-cv-115-pp
      v.

RANDALL HEPP,1

                    Respondent.


ORDER GRANTING MOTION TO LIFT STAY AND FILE AMENDED PETITION
 (DKT. NO. 8), GRANTING MOTION TO WITHDRAW AS ATTORNEY (DKT.
   NO. 9) AND DENYING WITHOUT PREJUDICE MOTION TO APPOINT
                       COUNSEL (DKT. NO. 9)


      On February 1, 2016, the petitioner (represented by counsel) filed a

petition for writ of habeas corpus under 28 U.S.C. §2254, challenging his April

24, 2012 conviction in Milwaukee County Circuit Court for first-degree

intentional homicide and attempted first-degree intentional homicide. Dkt. No.

1. With his petition, the petitioner filed a motion to stay the federal

proceedings. Dkt. No. 2. About six weeks later, the court granted the motion to

stay. Dkt. No. 4.

      On January 13, 2020, the petitioner filed a motion to lift the stay and for

leave to file an amended petition, a motion to withdraw as counsel and for



1 Under Rule 2 of the Rules Governing Habeas Cases, “[i]f the petitioner is
currently in custody under a state-court judgment, the petition must name as
respondent the state officer who has custody.” The petitioner is an inmate at
Waupun Correctional Institution; this order reflects Warden Randall Hepp as
the respondent. Dkt. No. 41.
                                         1

           Case 2:16-cv-00115-PP Filed 09/26/20 Page 1 of 8 Document 15
appointment of counsel, a petition and affidavit to proceed without prepayment

of fees and/or costs, and prisoner trust fund account statements covering July

2019 through December 2019. Dkt. Nos. 8, 9, 10, 11.

      This order grants the motion to lift the stay and for leave to file an

amended petition, dkt. no. 8, and grants the motion to withdraw as counsel

and denies without prejudice the motion to appoint counsel. Dkt. No. 9.

I.    Background

      In its March 2016 order granting the stay, the court explained the facts

of the petitioner’s case:

      On October 9, 2010 the state of Wisconsin charged the petitioner
      with first degree intentional homicide and attempted first degree
      intentional homicide. State v. Maldonado, No. 2010CF005110,
      available at https://wcca.wicourts.gov. A jury found him guilty of
      both counts. On April 20, 2012, the court sentenced the petitioner
      to life imprisonment for first degree intentional homicide. For the
      second count (attempted first degree intentional homicide) the court
      sentenced the petitioner to serve twenty years in prison, followed by
      ten years of extended supervision. The court imposed this sentence
      to run concurrent to the sentence imposed for the intentional
      homicide charge, but consecutive to any other sentence. The court
      entered the judgment of conviction on April 24, 2012. On June 8,
      2012, the court entered a corrected judgment of conviction. The
      court again amended the judgment of conviction on December 5,
      2014. Id.

      On May 10, 2012, the petitioner filed a notice of intent to pursue
      postconviction relief. Id. On January 1, 2013, the Wisconsin Court
      of Appeals extended the deadline for filing a post-conviction motion
      or notice of appeal to April 5, 2013. On June 17, 2013, the court of
      appeals extended the deadline to June 28, 2013. On June 28, 2013,
      the petitioner filed his notice of appeal with the Wisconsin Court of
      Appeals. On July 15, 2014, that court affirmed the circuit court’s
      decision, and, on August 15, 2014, the petitioner appealed to the
      Wisconsin Supreme Court. On November 13, 2014, the Supreme
      Court denied the petition for review. Id. According to the federal
      habeas petition, at each stage in the appeal process described above,
      the petitioner raised one issue: “Introduction of other acts evidence
                                         2

         Case 2:16-cv-00115-PP Filed 09/26/20 Page 2 of 8 Document 15
      at trial was an abuse of circuit court’s discretion, and its use by the
      state prejudiced [the petitioner].” Dkt. No. 1 at 4.

      The petition raises four grounds for relief. Dkt. No. 1-1 at 4-9. In
      grounds one, two, and three, the petitioner asserts a Sixth
      Amendment claim for ineffective assistance of trial counsel. Ground
      four asserts a Sixth Amendment claim for ineffective assistance of
      appellate counsel. Id.

Dkt. No. 4 at 1-2.

      The petitioner filed with his petition a motion asking the court to stay the

federal case while he exhausted claims in the Wisconsin courts. Dkt. No. 2. On

March 17, 2016, the court screened the petition under Rule 4 of the Rules

Governing §2254 cases and granted the motion to stay. Dkt. No. 4 at 1, 3. The

court explained the facts underlying its decision to grant the stay:

      The petitioner provides a detailed description of the four claims for
      ineffective assistance of trial and appellate counsel that he raises in
      his federal habeas petition. Dkt. No. 1-1 at 4-9. In describing each
      claim, the petitioner acknowledges that he did not raise any of these
      issues on appeal to either the Wisconsin Court of Appeals or the
      Wisconsin Supreme Court. Id.

      On February 1, 2016, the petitioner filed the instant motion to hold
      the petition in abeyance, to give him the opportunity to present his
      unexhausted claims to the Wisconsin state courts. Dkt. No. 2. The
      petitioner notes that once the Wisconsin Supreme Court denied his
      petition for review, the petitioner had ninety days to file a petition
      with the Supreme Court of the United States. Id. at 2 n.1 (citing 28
      U.S.C. §2244(d)(1)(a)). Because he did not seek review with the
      Supreme Court, the petitioner’s one-year statute of limitations for
      filing his federal habeas petition began to run on February 11, 2015.
      This made “February 12, 2016 [the] deadline for filing this petition.”
      Id. at 2. The petitioner filed the petition before exhausting his
      remedies, as a “placeholder” to prevent him from losing his ability to
      file the federal habeas petition. Dkt. No. 2 at 2.

Id. at 4-5. The court “agree[d] that it appear[ed] that the petitioner ha[d] not

exhausted the four claims . . . in his federal habeas petition.” Id. at 5. Finding

                                         3

         Case 2:16-cv-00115-PP Filed 09/26/20 Page 3 of 8 Document 15
that the claims were not plainly meritless, the court granted the motion to stay,

and ordered the petitioner to file a motion to lift the stay within sixty days of

completing exhaustion. Id. at 7.

      Seven months later, the petitioner informed the court that due to the

“case’s unusual posture,” he would likely experience “significant delays in

resolving the issues in state court.” Dkt. No. 5. He explained that his motion

under Wis. Stat. §974.06 was “being held in abeyance in the state circuit court

pending resolution in the Wisconsin Supreme Court” of State of Wisconsin v.

Raymond Nieves, Case No. 14 AP1623-CR. Id. Raymond Nieves was a

codefendant at the petitioner’s trial. Id.

      On January 31, 2018, the court reminded the petitioner of its prior

instruction to file a motion to lift the stay within sixty days of completing

exhaustion, noted that about seven months had passed since the Wisconsin

Supreme Court’s decision in Nieves and ordered the petitioner to file a new

status report. Dkt. No. 6 at 1-2. The court then administratively closed the case

pending the next status report. Id.

      The petitioner filed that status report the next day. Dkt. No. 7. He

informed the court that no current action in the federal case was necessary; his

§974.06 motion remained pending in the state circuit court. Id. at 1. “Because

the state did not do so,” the petitioner explained, “[he] successfully moved to lift

[the stay and abeyance of his state proceedings that] fall.” Id. at 1. He stated

that “[w]ith the permission of the Milwaukee Circuit Court, he filed an amended

motion on January 9, 2018,” and would be filing a reply in March. Id.

                                             4

         Case 2:16-cv-00115-PP Filed 09/26/20 Page 4 of 8 Document 15
        The petitioner filed the pending motions on January 13, 2020. Dkt. Nos.

8, 9.

II.     Motion to Lift Stay and for Leave to File Amended Petition
        (Dkt. No. 8)

        The petitioner asks the court to lift the stay, reinstate his federal habeas

petition and allow him to file an amended petition “to fully account for both the

now-exhausted claims and any claims now rendered moot or no longer viable

in light of the state court proceedings.”2 Dkt. No. 8 at 1.

        The petitioner asserts that he now has exhausted all the claims he

wishes to raise on habeas review. The court will grant the petitioner’s request

to lift the stay and will allow him to file an amended petition. Once the court

receives the amended petition, the court will screen it under Rule 4 of the

Rules Governing Section 2254 Cases.

III.    Motion to Withdraw as Attorney and for Appointment of Counsel
        (Dkt. No. 9)

        Ellen Henak, the petitioner’s counsel, asks the court to allow her to

withdraw as retained counsel for the petitioner, but explains that she would be

willing to accept appointment “pursuant to 28 U.S.C. §2254(h), 18 U.S.C.

§3006A and Rule 8(c) of the Rules Governing Section 2254 Cases.” Dkt. No. 9

at 1.




2The court is unsure when the state court proceedings concluded; the
petitioner lists the date as both November 13, 2019 and June 11, 2019. Dkt.
No. 8 at 3. This discrepancy does not affect the court’s decision on the pending
motions.
                                          5

          Case 2:16-cv-00115-PP Filed 09/26/20 Page 5 of 8 Document 15
      A.      Motion to Withdraw as Counsel

      Attorney Henak explains that “continuing as ‘retained’ counsel would

require the expenditure of substantial time with no payment for it.” Id. She

asserts that she “already has provided significant services in the approximate

amount $11,000 to [the petitioner],” whom she explains “ran out of money

during the exhaustion of his claims in state court.” Id. at 1-2. Attorney Henak

says that “[a]lthough appointment to represent [the petitioner] at C.J.A. rates in

this matter would prevent [her] from expending that time on private cases for

which she could bill at a significantly higher hourly rate, [she] is willing to do

so to provide continuity of representation, reduce costs to the [c]ourt by

avoiding duplication of the work already performed by counsel, and insure that

the complex issues she has raised are properly presented.” Id. at 2.

      Attorney Henak then provides a summary of the work she performed for

the petitioner since her retention. Id. at 2-5. Attorney Henak explains that at

some point, “[the petitioner] and his family ran out of money to pay counsel,”

but “[n]evertheless, . . . [she] continued providing [legal] services and paying

any necessary court fees and mailing costs in order to preserve [the

petitioner’s] federal habeas rights.” Id. at 5. She concludes that “[t]he worth of

the services, mailing costs, and court fees that [she] provided without any

chance of payment already in this matter is approximately $11,000,” and that

“[t]here is no possibility that either [the petitioner] or his family will be able to

pay for the additional time and expense . . . required in this case once the state

files its answer.” Id. at 6. Noting that her “law partner and spouse missed more

                                           6

           Case 2:16-cv-00115-PP Filed 09/26/20 Page 6 of 8 Document 15
than four months of work last year due to health issues,” Attorney Henak adds

that “they are currently unable to [handle pro bono cases] beyond what is

absolutely necessary to preserve a client’s rights,” which she has done in this

case. Id.

      The will grant Attorney Henak’s motion to withdraw as counsel for the

petitioner.

      B.       Motion for Appointment of Counsel

      Attorney Henak argues that the petitioner “raises significant and complex

issues challenging his convictions and the procedural history of those claims is

very complex.” Id. Noting that she “has spoken with [the petitioner] at length

during the course of representation,” Attorney Henak states that the petitioner

“has a limited education” and opines that “[w]hile he is of average intelligence,

he is not particularly sophisticated about legal matters.” Id. at 6-7. She

stresses the difficulty of litigating ineffective assistance of counsel claims in the

Wisconsin courts and under the Antiterrorism and Effective Death Penalty Act

(AEDPA). Id. at 7-8.

      Attorney Henak states that she has contacted other criminal defense

attorneys “in an effort to find other counsel who would be willing and able to

represent [the petitioner] pro bono;” she provides their names. Id. at 8. She

indicates, however, that “none could agree” to do so. Id.

      The court will deny without prejudice the motion to appoint counsel.

Until it sees the amended petition, the court cannot determine the complexity

of the petitioner’s claims or his capacity to litigate them. After the respondent

                                          7

            Case 2:16-cv-00115-PP Filed 09/26/20 Page 7 of 8 Document 15
has answered or otherwise responded to the amended petition, the petitioner

may renew his motion to appoint counsel if he believes it necessary.

IV.   Conclusion

      The court GRANTS the motion to lift the stay and reinstate habeas

proceedings and for leave to file an amended petition. Dkt. No. 8. The court

ORDERS that the Clerk of Court shall lift the stay and reopen this case.

      The court GRANTS Attorney Ellen Henak’s motion to withdraw as

counsel. Dkt. No. 9.

      The court DENIES WITHOUT PREJUDICE the petitioner’s motion for

appointment of counsel. Dkt. No. 9.

      Dated in Milwaukee, Wisconsin this 26th day of September, 2020.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                        8

        Case 2:16-cv-00115-PP Filed 09/26/20 Page 8 of 8 Document 15
